james bruce thornberry and laura anne thornberry petitioners v commissioner of internal revenue respondent docket no 580-10l filed date the irs issued notices of intent to levy and notices of fed- eral tax_lien_filing to ps for unpaid income taxes assessed for and and a civil penalty under sec_6702 i r c assessed for ps timely requested an administra- tive hearing under sec_6320 and sec_6330 i r c ps set forth the grounds for their request in an attachment they downloaded from the internet the irs office of appeals appeals_office sent letters to ps stating that the appeals_office had deter- mined ps’ request for a hearing consisted of frivolous positions that meet the requirements of sec_6702 and ii i r c and therefore the appeals_office was disregarding the request the letters stated that the appeals_office was returning ps’ request to the irs collection office and that collection may proceed with collection action as if the hearing request was never submitted held the statements in the appeals_office letters that the irs collection office could proceed with collection action are determinations for purposes of sec_6330 i r c held further sec_6330 i r c denies further administrative or judicial review of the portions of a request for an administrative hearing under sec_6320 or sec_6330 i r c that the appeals_office determined are frivolous but it does not deny judicial review of that deter- mination held further this court has jurisdiction to review the determination under sec_6330 i r c issued to peti- tioners in response to their timely request for a hearing pursuant to sec_6320 and sec_6330 i r c held further respondent’s motion to dismiss for lack of jurisdiction will be denied james bruce thornberry and laura anne thornberry pro_se james r bamberg for respondent verdate 0ct date jkt po frm fmt sfmt v files thorn sheila thornberry v commissioner opinion dawson judge this collection case is before the court on respondent’s motion to dismiss for lack of jurisdiction on the ground that the internal_revenue_service irs office of appeals the appeals_office did not issue petitioners a notice_of_determination pursuant to sec_6320 or sec_6330 respondent contends that the appeals_office determined that petitioners’ requests for an administrative hearing in their entirety met the requirements of sec_6702 or ii and pursuant to sec_6330 treated the requests as if they were never submitted respondent further con- tends that a determination under sec_6330 is not sub- ject to any review by this court background the irs sent petitioners notices of intent to levy and notice of your right to a hearing levy notices regarding petitioners’ unpaid federal_income_tax liabilities for and and an unpaid sec_6702 penalty assessed against mr thornberry for shortly thereafter the irs issued to petitioners notices of federal_tax_lien filing and your right to a hearing under sec_6320 lien notices informing them that notices of federal_tax_lien had been filed for their unpaid federal_income_tax liabilities for and and for the unpaid sec_6702 penalty assessed for petitioners timely sent to the appeals_office forms request for a collection_due_process or equivalent_hearing requesting a hearing regarding the lien notices and levy notices for petitioners’ unpaid federal_income_tax liabilities for and and mr thornberry’s unpaid sec_6702 penalty for petitioners checked almost every box on the forms with a statement see attached pages petitioners thereby indicated that they requested an installment_agreement or an offer-in-compromise as a collection alternative requested subordination discharge or withdrawal of the lien and indicated that other grounds for disagreement with the filing of the lien notices and levy notices were set forth in the attachments to the section references are to the internal_revenue_code verdate 0ct date jkt po frm fmt sfmt v files thorn sheila united_states tax_court reports forms petitioners had obtained the attachment from the web site of an organization with a history of promoting frivolous arguments and activities that delay or impede the adminis- tration of the federal tax laws each attachment list sec_23 boilerplate items of which were checked and were unchecked the list was printed from the web site that way ie the items were not checked by petitioners by the checked items petitioners inter alia purported to assert that collection action would place an undue_hardship on them and they requested collection alternatives pur- ported to assert that they qualified for subordination and requested that the notice of lien be withdrawn and pur- ported not to have received notices of deficiency for the assessed income taxes or the sec_6702 penalty and had not otherwise had an opportunity to contest the tax_liabilities and requested reconsideration of the income_tax deficiencies and the sec_6702 penalty the checked items also pur- ported to withdraw any constitutional moral political reli- gious or conscientious arguments that petitioners might pre- viously have made and withdrew any legal positions that are classified and published by the irs as frivolous or groundless including any arguments that the courts have determined are frivolous or groundless a settlement officer in the appeals_office sent petitioners a boilerplate letter appeals received your request for a collection_due_process and or equivalent_hearing addressing statements in their requests for a hearing related to unpaid federal_income_tax liabilities for and and the sec_6702 penalty for the so letter the settlement officer stated that he had reviewed petitioners’ requests for a hearing and determined that their disagreement was either a specified frivolous position identified by the irs in notice_2008_14 2008_1_cb_310 or a frivolous reason not specified in notice_2008_14 supra but reflecting a desire to delay or impede federal tax_administration or a moral religious political constitu- tional conscientious or similar objection reflecting a desire to delay or impede federal tax_administration collectively the frivolous issues the settlement officer did not specify which statements or individual grounds listed in petitioners’ requests or the attachments thereto were frivolous issues or otherwise identify anything in the request the attachment verdate 0ct date jkt po frm fmt sfmt v files thorn sheila thornberry v commissioner petitioners’ administrative file or petitioners’ conduct that reflected a desire to delay or impede federal tax administra- tion the so letter informed petitioners that they could amend their hearing requests by withdrawing the frivolous issues and raising any legitimate issues the so letter stated that legitimate issues include collection alternatives to levy such as full payment of the liability installment_agreement or offer-in-compromise although they may not nec- essarily be considered an alternative to a notice of lien filing these collection options may also be discussed at a lien hearing challenges to the appropriateness of collection action if this is a lien hearing you may ask us to determine if the notice of lien filing was appro- priate and if you qualify for a lien withdrawal or other lien options such as subordination spousal defenses when applicable liability challenges ie whether you owe the amount due but only if you did not receive a statutory_notice_of_deficiency or have not otherwise had an opportunity to dispute your liability with appeals the settlement officer requested that within days of the date of the so letter petitioners either amend their requests in writing to state a legitimate issue and withdraw the frivolous issues or withdraw their entire hearing requests he informed petitioners that if they submitted a legitimate reason for their dispute he would send a con- ference letter scheduling their hearing in which case he would need a completed form 433-a collection informa- tion statement for wage earners and self-employed individ- uals collection information statement with proof of income and expenses and their federal_income_tax returns for and the settlement officer warned petitioners that if they did not withdraw the frivolous issues and submit legitimate ones he would disregard their hearing requests and return their case to the irs collection office that had referred it to appeals and the irs could impose a dollar_figure penalty pursuant to sec_6702 finally the settlement officer advised petitioners that if appeals disregards your cdp hearing you will not be able to file with the tax_court for a judicial review of our disregard determination petitioners responded to the so letter in a letter in which they asserted that they had raised legitimate issues verdate 0ct date jkt po frm fmt sfmt v files thorn sheila united_states tax_court reports none of which were frivolous and stated that they did not withdraw any of their numerous grounds for requesting a hearing appeals letters titled a team manager in the appeals_office sent petitioners two boilerplate is disregarding your request for a collection_due_process and or equivalent_hearing collectively the determination letters the first dated date addressed petitioners’ request for a hearing regarding the unpaid federal_income_tax liabilities for and the second dated date addressed the hearing request regarding the sec_6702 penalty for and was in all other respects identical to the december letter the determination letters stated that petitioners did not respond to the so letter with a legitimate reason or withdraw the frivolous issues within the specified timeframe the determination letters again listed the legitimate issues that could be raised in a hearing that were previously set forth in the so letter the determination letters informed petitioners that under the authority of sec_6330 the appeals_office was disregarding their request for an administrative hearing because it had determined that their disagreement is a specified frivolous position identified by the irs in notice_2008_14 for notice_2008_14 refer to the irs internet website at http www irs gov newsroom article id html or a reason that is not a specified frivolous position but is a frivolous reason reflecting a desire to delay or impede federal tax_administration or a moral religious political constitutional conscientious or similar objection to the imposition or payment of federal taxes that reflects a desire to delay or impede the administration of federal tax laws the determination letters stated that the appeals_office was returning petitioners’ requests to the irs collection office and that collection may proceed with collection action as if the hearing request was never submitted the determination letters did not specify which statements or individual grounds listed in petitioners’ requests or the attachments thereto were frivolous issues or otherwise identify anything in the request the attachment or petitioners’ administrative file or conduct that reflected a desire to delay or impede fed- eral tax_administration verdate 0ct date jkt po frm fmt sfmt v files thorn sheila thornberry v commissioner petitioners timely filed their petition under sec_6330 seeking review of the determination that the irs collection office could proceed with collection they assert that they were denied a proper hearing under sec_6330 petitioners resided in florida when they filed their petition respondent filed the motion to dismiss for lack of jurisdic- tion on the ground that the appeals_office has made no determination concerning collection action or any other deter- mination that would confer jurisdiction on this court with respect to petitioners’ taxable years and respondent contends that the appeals_office deter- mined that all of petitioners’ requests for an administrative hearing met the requirements of sec_6702 or ii and pursuant to sec_6330 treated the requests as if they were never submitted respondent further contends that a determination under sec_6330 is not subject_to any review by this court i collection procedures generally discussion sec_6321 imposes a lien in favor of the united_states upon all property and rights to property belonging to a per- son who is liable for federal taxes and neglects or refuses to pay them after demand for payment has been made if a tax- payer liable for federal taxes fails to pay the taxes within days after notice_and_demand the secretary may collect the tax by levy on the taxpayer’s property sec_6331 sec_6320 requires the secretary to give a taxpayer written notice that a tax_lien has been filed upon that tax- payer’s property lien notice sec_6330 requires the secretary to give a taxpayer written notice that the commis- sioner intends to levy upon the taxpayer’s property levy notice the notices must inform the taxpayer of the right to request a hearing in the appeals_office the administrative hearing sec_6320 b a b b the taxpayer must make a timely request for an adminis- trative hearing in response to a lien or levy notice stating the grounds for the requested hearing sec_6320 b a b b upon request the taxpayer is entitled to a fair hearing conducted by an impartial officer verdate 0ct date jkt po frm fmt sfmt v files thorn sheila united_states tax_court reports from the appeals_office sec_6320 sec_6330 132_tc_301 during the administrative hearing the appeals officer is required by statute to verify that the requirements of any applicable law or administrative procedure have been met sec_6330 and must do so regardless of whether the taxpayer raised it at the hearing 131_tc_197 during the administrative hearing the taxpayer may raise any relevant issue including appro- priate spousal defenses challenges to the appropriateness of collection alternatives sec_6330 the taxpayer may raise challenges to the exist- ence or amount of the underlying tax_liability if he she did not receive a notice_of_deficiency for that liability or did not otherwise have an opportunity it sec_6330 to dispute collection actions and however the taxpayer may not raise an issue that meets either of the requirements of sec_6702 or ii ie is based on a position which the secretary has identified as frivolous under sec_6702 or reflects a desire to delay or impede the administration of federal tax laws sec_6330 if the appeals officer determines that any por- tion of the taxpayer’s request for a hearing meets a sec_6702 or ii requirement he may treat that portion as if it were never submitted sec_6330 after the administrative hearing is completed the appeals_office issues a written notice_of_determination indicating whether the notice_of_federal_tax_lien should remain and or whether the proposed levy may proceed sec_6330 sec_301_6320-1 q a-e8 e q a-e8 proced admin regs the appeals officer must base his determination on the verification that all legal and proce- dural requirements have been followed the issues properly raised by the taxpayer had been addressed and whether any proposed collection action balances the need for the efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary sec_6330 the taxpayer may within days of a determination made by the appeals_office under sec_6330 appeal that deter- mination to the tax_court and the court will have jurisdic- verdate 0ct date jkt po frm fmt sfmt v files thorn sheila thornberry v commissioner tion with respect to the matter sec_6330 sec_301_6330-1 proced admin regs where the validity of the underlying tax_liability is at issue in a collection review proceeding the court will review that issue de novo hoyle v commissioner supra 115_tc_35 generally we review other issues regarding the collection action determined by the appeals_office for abuse_of_discretion 114_tc_176 however sec_6330 pro- vides the following limitation on the scope of the court’s review notwithstanding any other provision of this section if the secretary deter- mines that any portion of a request for a hearing under this section or sec_6320 meets the requirement of clause i or ii of sec_6702 then the secretary may treat such portion as if it were never submitted and such portion shall not be subject_to any further administrative or judicial review emphasis added thus pursuant to sec_6330 if the appeals_office determined that a portion of the taxpayer’s request for the hearing is based on a position identified by the secretary as frivolous under sec_6702 or reflects a desire to delay or impede the administration of federal tax laws and treated that portion as if it were never submitted the court may not review that portion of the request ii jurisdiction respondent contends that the court must dismiss this case for lack of jurisdiction on the ground respondent has made no determination concerning collection action or any other determination that would confer jurisdiction on this court with respect to petitioners’ taxable years and respondent also contends that the determination letters titled appeals is disregarding your request for a collection_due_process and or equivalent_hearing are not determinations that would confer jurisdiction on this court our jurisdiction under sec_6330 depends upon the issuance of a valid notice_of_determination and a timely peti- tion for review 117_tc_122 114_tc_492 goza v commissioner supra pincite when the appeals_office has issued a decision letter to the taxpayer in response verdate 0ct date jkt po frm fmt sfmt v files thorn sheila united_states tax_court reports to a timely request for a hearing the decision regarding the collection action reflected in the decision letter may be a determination for purposes of sec_6330 119_tc_252 117_tc_159 the name or label of a document does not control whether the document con- stitutes a determination and a written notice to proceed with the collection action may constitute a determination confer- ring jurisdiction on this court under sec_6330 lunsford v commissioner supra pincite see also craig v commissioner supra pincite a form decision letter issued after an equivalent_hearing constituted a determination conferring jurisdiction under sec_6330 petitioners timely requested a hearing in response to the lien notices and the levy notices pursuant to sec_6320 and sec_6330 and the appeals_office issued the determination letters to petitioners in response to their requests for a hearing the appeals_office stated in those letters that collection may proceed with the collection action ie the irs collection office could proceed with the proposed levy to collect petitioners’ unpaid federal income taxes for and and the sec_6702 penalty for and the notice_of_federal_tax_lien should remain for those unpaid liabilities the fact that determination letters were titled appeals is disregarding your request for a collection_due_process and or equivalent_hearing rather than notice of determina- tion does not negate the fact that petitioners received a determination within the meaning of sec_6330 the different names assigned to the documents are merely a distinction without a difference when it involves our jurisdic- tion to review the determination after a hearing was timely requested craig v commissioner supra pincite respondent asserts that the appeals_office determined that petitioners’ entire request for an administrative hearing met the requirements of sec_6702 or ii and pursuant to sec_6330 treated the request as if it were never submitted essentially respondent’s position is that because the appeals_office treated petitioners’ request in toto as if it were never submitted the determination to proceed with collection was not in response to a request for an administrative hearing respondent asserts that the appeals verdate 0ct date jkt po frm fmt sfmt v files thorn sheila thornberry v commissioner office’s determination regarding petitioners’ request is not subject_to any judicial review by this court pursuant to sec_6330 we have jurisdiction to determine whether we have juris- diction 135_tc_70 118_tc_348 83_tc_626 83_tc_309 sec_6330 was amended to add subsection g and sub- section c b by the tax relief and health care act of publaw_109_432 div a sec_407 120_stat_2960 in conjunction with the amendment of sec_6702 to increase the penalty for filing frivolous returns from dollar_figure to dollar_figure and to impose a new dollar_figure penalty on specified frivolous submissions the legislative_history s rept pincite- explains present law the code provides that an individual who files a frivolous income_tax return is subject_to a penalty of dollar_figure imposed by the irs the code also permits the tax_court to impose a penalty of up to dollar_figure if a taxpayer has instituted or maintained proceedings primarily for delay or if the tax- payer’s position in a proceeding is frivolous or groundless reasons for change the committee believes that frivolous returns and submissions consume resources at the irs and in the courts that can better be utilized in resolving legitimate disputes with taxpayers expanding the scope of the penalty to cover all taxpayers and tax returns promotes fairness in the tax system the committee believes that adopting this provision will improve effective tax_administration explanation of provision the provision modifies the penalty on frivolous returns by increasing the amount of the penalty to up to dollar_figure and by applying it to all taxpayers and to all types of federal taxes the provision also modifies present law with respect to certain submis- sions that raise frivolous arguments or that are intended to delay or impede tax_administration the submissions to which the provision applies are requests for a collection_due_process_hearing installment agreements offers-in-compromise and taxpayer assistance orders first the provision permits the irs to disregard such requests second the provision permits the irs to impose a penalty of up to dollar_figure for such requests unless the taxpayer withdraws the request after being given an opportunity to do so verdate 0ct date jkt po frm fmt sfmt v files thorn sheila united_states tax_court reports the provision requires the irs to publish a list of positions arguments requests and submissions determined to be frivolous for purposes of these provisions effective date the provision applies to submissions made and issues raised after the date on which the secretary first prescribes the required list of frivolous positions sec_6702 because the tax_court is the only pre-payment forum available to tax- payers it addresses most of the frivolous groundless or dilatory argu- ments raised in tax cases sec_6673 sec_6702 imposes a dollar_figure penalty on any person who submits a specified_submission that constitutes a specified_frivolous_submission specified submissions include requests for an administrative hearing under sec_6320 and sec_6330 and applications for an installment_agreement under sec_6159 an offer-in-compromise under sec_7122 or a taxpayer_assistance_order under sec_7811 sec_6702 a specified_submission is a specified_frivolous_submission if any portion of the submission i is based on a position which the secretary has identified as frivolous under sec_6702 or ii reflects a desire to delay or impede the administration of federal tax laws sec_6702 sec_6702 requires the secretary to pre- scribe and periodically revise a list of positions which the secretary has identified as being frivolous for purposes of sec_6702 sec_6702 provides a taxpayer who has submitted a specified_frivolous_submission the opportunity to avoid the imposition of the dollar_figure penalty by withdrawing the submis- sion within days after the secretary provides the taxpayer with notice that the submission is a specified_frivolous_submission if the request is not withdrawn the irs will assess the penalty imposed by sec_6702 and may do so without issuing a statutory_notice_of_deficiency sec_6703 because the taxpayer does not receive a statutory_notice_of_deficiency before a penalty under sec_6702 is assessed the taxpayer may challenge his liability for the penalty in an verdate 0ct date jkt po frm fmt sfmt v files thorn sheila thornberry v commissioner administrative hearing under sec_6320 or sec_6330 130_tc_44 in any proceeding involving the issue of whether any person is liable for a penalty under sec_6702 the secretary has the bur- den of proof with respect to that issue sec_6703 sec_6702 and sec_6330 were enacted together and should be interpreted and applied in_pari_materia see 107_tc_146 sec_6703 provides that in any proceeding involving the issue of whether any person is liable for a penalty under sec_6702 the secretary has the burden_of_proof with respect to that issue in such a proceeding the secretary has the burden of proving that a portion of the submission is based on a position identified by the secretary as frivolous under sec_6702 or reflects a desire to delay or impede the administration of federal tax laws sec_6703 clearly contemplates judicial review of a determination by the appeals_office that a specified_submission including a request for an administrative hearing under sec_6320 and sec_6330 is a specified_frivolous_submission consequently while sec_6330 prohibits judicial review of the portion of a request for an administrative hearing that the appeals_office determined is based on an identified frivolous position or reflects a desire to delay it does not prohibit judicial review of that determination by the appeals_office if the appeals_office determines that a portion of the tax- payer’s request for an administrative hearing is based on a position identified by the secretary as frivolous under sec_6702 or reflects a desire to delay or impede the adminis- tration of federal tax laws and issues a notice of determina- tion to proceed with collection and the taxpayer timely peti- tions jurisdiction under sec_6330 to review the determination if we sustain that determination we may not further review the frivolous por- tion of the taxpayer’s request for review we have thus we have jurisdiction in this case to decide whether the appeals_office determined that all portions of petitioners’ requests for an administrative hearing meet the require- alternatively a taxpayer who has paid all or a requisite portion of the penalty may challenge it in a refund_suit verdate 0ct date jkt po frm fmt sfmt v files thorn sheila united_states tax_court reports ments of clause i or ii of sec_6702 and properly treated the entire request as if it were never submitted sec_6330 permits the secretary to treat only that portion of a request for an administrative hearing that is based on a position which the secretary has identified as frivolous under sec_6702 or reflects a desire to delay or impede the administration of federal tax laws as if it had not been submitted effective for petitioners’ request for an administrative hearing the list of positions the secretary has identified as frivolous for purposes of sec_6702 is published in notice_2008_14 supra in addition to the secretary’s list of frivolous positions notice_2008_14 c b pincite states returns or submissions that contain positions not listed above which on their face have no basis for validity in existing law or which have been deemed frivolous in a published opinion of the united_states tax_court or other court of competent jurisdiction may be determined to reflect a desire to delay or impede the administration of federal tax laws and thereby sub- ject to the dollar_figure penalty sec_6330 requires that before the appeals_office may treat a portion of the request as if it had not been sub- mitted an appeals officer must make a specific determina- tion that a portion of a taxpayer’s request for a hearing either is based on a position listed in notice_2008_14 supra or reflects a desire to delay or impede the administration of federal tax laws if the appeals officer makes such a deter- mination it will notify the taxpayer of the specific deter- mination and judicial review of the portion of the request specifically determined to be frivolous or reflecting a desire to delay or impede the administration of federal tax laws will be prohibited if a taxpayer submits a request for an administrative hearing pursuant to sec_6320 or sec_6330 and the appeal sec_3 the importance of the secretary’s identifying the frivolous positions and publishing the list of those positions cannot be overstated indeed congress specifically delayed the effective date of sec_6702 and sec_6330 until after the date on which the secretary first prescribed the re- quired list of frivolous positions the secretary first published the list on date in notice_2007_30 2007_1_cb_883 effective for submissions made between date and date in accordance with sec_6702 the secretary revised the list in notice_2008_14 2008_1_cb_310 effective for sub- missions made between date and date and again in notice_2010_33 2010_17_irb_609 effective for submissions made after date notice_2008_14 supra was in effect when petitioners submitted their requests for an administrative hearing verdate 0ct date jkt po frm fmt sfmt v files thorn sheila thornberry v commissioner office determines that a portion of the request is based on a position identified by the secretary as frivolous under sec_6702 or reflects a desire to delay or impede the administration of federal tax laws the appeals_office must notify the taxpayer of that determination before assessing the dollar_figure penalty imposed by sec_6702 the taxpayer may then avoid the penalty by withdrawing the frivolous or desire-to-delay portion of the request the ability to with- draw the offending portion of a request for an administrative hearing under sec_6320 or sec_6330 is crucial because the request must be timely thus the notification should provide enough information to allow the taxpayer to identify the por- tion or portions of the request that need to be withdrawn a taxpayer who is notified that a portion of the request is based on a position identified by the secretary as frivolous under sec_6702 can easily identify the offending por- tion by reference to the secretary’s published list however a taxpayer who is notified that an unspecified portion of the request while not based on a published frivolous position reflects a desire to delay or impede the administration of federal tax laws may not be able to identify and withdraw that portion without further explanation here the parties’ use of boilerplate forms has undermined the purposes of sec_6330 and sec_6702 petitioners were required to set forth their grounds for the issues they wished to raise at their administrative hearing instead they attached a prechecked laundry list of items they obtained from the web site of an organization known to promote frivo- lous arguments and activities that delay or impede the administration of federal tax laws while some items may apply to petitioners’ case many do not and some read as gib- berish on the other hand the settlement officer was required to make a specific determination that portions of petitioners’ requests for a hearing either are based on positions listed in notice_2008_14 supra or reflect a desire to delay or impede the administration of federal tax laws the boilerplate deter- mination letters sent to petitioners stated that the appeals_office had determined that petitioners’ disagreement was verdate 0ct date jkt po frm fmt sfmt v files thorn sheila united_states tax_court reports a specified frivolous position identified by the irs in notice_2008_14 for notice_2008_14 refer to the irs internet website at http www irs gov newsroom article id html or a reason that is not a specified frivolous position but is a frivolous reason reflecting a desire to delay or impede federal tax_administration or a moral religious political constitutional conscientious or similar objection to the imposition or payment of federal taxes that reflects a desire to delay or impede the administration of federal tax laws however petitioners did not raise in their requests any specified frivolous position identified by the irs in notice_2008_14 supra nor did they raise any moral religious polit- ical constitutional conscientious or similar objection indeed the attachments stated that petitioners specifically withdrew any constitutional moral political religious or conscientious arguments that they may have previously made and any legal positions that are classified and pub- lished by the irs as frivolous or groundless including any arguments that the courts have determined are frivolous or groundless issues moreover petitioners raised in their requests similar to those that the determination letters specified were legitimate issues that could be raised the legitimate issues included collection alternatives to levy including an install- ment agreement or an offer-in-compromise petitioners requested an installment_agreement and an offer-in-com- promise as collection alternatives on page of their requests and in the attachments to the requests they agreed to pro- vide the requested financial information and to obey the tax laws the legitimate issues also included challenges to the appropriateness of collection action petitioners asserted that collection action was inappropriate and that collection would be intrusive and place an undue_hardship on them the determination letters stated that in a lien hearing legitimate issues included requests that the settlement officer deter- mine whether the notice of lien filing was appropriate and whether petitioners qualified for a lien withdrawal or other lien options such as subordination in the attachments peti- tioners requested that the notice of lien be withdrawn and asserted they qualified for subordination the determination letters specified that legitimate issues also included challenges to the underlying tax_liability but verdate 0ct date jkt po frm fmt sfmt v files thorn sheila thornberry v commissioner only if petitioners had not received a statutory notice of defi- ciency or otherwise had an opportunity to dispute their liabil- ities with appeals in the attachment petitioners stated that they did not receive a notice_of_deficiency that they had not otherwise had an opportunity to contest the liabilities and that they wanted to do so in a cdp hearing they requested a reconsideration of the deficiency and agreed to furnish com- pleted forms and file what the law requires petitioners stated in the attachments that they had not received a notice_of_deficiency for the assessment of the sec_6702 penalty they asserted that they had not otherwise had an opportunity to contest the liabilities and that they wanted to do so in a cdp hearing as we previously observed deficiency procedures do not apply to the sec_6702 penalty sec_6703 see sec_6330 because no notice_of_deficiency was sent with respect to the sec_6702 penalty mr thornberry was entitled to contest the assessed penalty at a hearing see eg blaga v commissioner tcmemo_2010_170 rice v commissioner tcmemo_2009_169 consequently he could properly assert that ground in his request for a hearing the determination letters do not specifically identify any statement in petitioners’ requests or any paragraph in the attachment that reflects a desire to delay or impede federal tax_administration the determination letters do not explain the basis upon which the appeals_office determined that petitioners’ requests reflect a desire to delay or impede fed- eral tax_administration we think that it was improper for the appeals_office to treat those portions of petitioners’ requests that set forth issues identified as legitimate in the determination letters as if they were never submitted with- out explaining how the requests reflect a desire to delay or impede federal tax_administration respondent argues that the appeals_office properly dis- regarded petitioners’ requests because petitioners obtained the attachment from the web site of an organization that advocates tax_avoidance activities as well as the frustration and delay of the irs’ efforts to collect taxes however neither the so letter nor the determination letters make any reference to the source of the attachments to petitioners’ requests nor do they inform petitioners of the reason the verdate 0ct date jkt po frm fmt sfmt v files thorn sheila united_states tax_court reports attachment reflects an intent merely to delay the collection of the tax we think some of the grounds set forth in the attachments apply to petitioners and fall within the legitimate reasons set forth in the so letter eg petitioners properly may raise challenges to the sec_6702 penalty which was assessed without the issuance of a notice_of_deficiency on its face the so letter was contradictory and did not iden- tify the portions of the request that needed to be withdrawn the letter did not advise petitioners to withdraw those por- tions of the request that did not apply to their case eg that the notice of filing of the notice of tax_lien was not sent within days of filing the notice of tax_lien the so letter did not explain why the otherwise legitimate reasons did not apply in petitioners’ case eg whether the settle- ment officer verified that notices of deficiency were properly mailed to petitioners’ last_known_address and were not returned undelivered to the irs we are unable to ascertain from the so letter and the determination letters the basis for the settlement officer’s determination that petitioners’ requests for an administra- tive hearing to contest the lien notices and the levy to collect their unpaid income taxes reflect an intent or a desire to delay or impede the administration of federal tax laws conclusion the delay in resolving this case has been caused by both parties’ using boilerplate one size fits all forms thus in these circumstances this court has jurisdiction and respondent’s motion to dismiss for lack of jurisdiction will be denied for the reasons stated herein we conclude that the settlement officer could not treat petitioners’ entire request as if it were never submitted sec_6330 requires the appeals_office to determine the specific portions of peti- tioners’ request for a hearing that are regarded as frivolous or reflect a desire to delay or impede the administration of federal tax laws leaving for hearing only the legitimate and bona_fide issues petitioners raised the appeals_office has not yet done this petitioners on the other hand have set forth in their administrative hearing request a litany of recitations lifted from an internet web site many of which verdate 0ct date jkt po frm fmt sfmt v files thorn sheila thornberry v commissioner tend to show an attempt to delay or impede the administra- tion of federal tax laws we have in this opinion notified petitioners that merely attaching a list downloaded from the internet that includes grounds that clearly do not apply to their case without identifying specific issues and grounds rel- evant to their hearing request does not satisfy the require- ments of sec_6320 and sec_6330 accordingly the court will require petitioners to identify the specific issues and the grounds they wish to raise before taking further action in this case to reflect the foregoing an appropriate order will be issued f verdate 0ct date jkt po frm fmt sfmt v files thorn sheila
